Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00283-CV

                   IN RE ELIZABETH BENAVIDEZ ELITE AVIATION, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: May 15, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           In this original proceeding, relator asks this court to compel the trial court to grant its no-

evidence motion for summary judgment, which it filed on March 4, 2019. We deny the petition

for writ of mandamus.

                                              DISCUSSION

           Upon the filing of a no-evidence motion for summary judgment, “[t]he court must grant

the motion unless the respondent produces summary judgment evidence raising a genuine issue of

material fact.” TEX. R. CIV. P. 166a(i). Because the real party in interest did not respond to

relator’s no-evidence motion for summary judgment, relator asserts the trial court had no discretion




1
 This proceeding arises out of Cause No. 2017CVK002669-D3, styled Laredo Jet Center, LLC v. City of Laredo, et
al., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.
                                                                                         04-19-00283-CV


to refuse to grant its motion, and this court has the authority to issue a writ directing the trial court

to grant the motion.

        Although Rule 166a(i) plainly states that the motion “must” be granted absent a proper

response, we do not have the authority by mandamus to require the trial court to grant relator’s

pending motion. Crofts v. Court of Civil Appeals, 362 S.W.2d 101, 104-05 (Tex. 1962) (orig.

proceeding) (appellate court “may not tell the district court what judgment to enter”); In re Mission

Consol. Indep. Sch. Dist., 990 S.W.2d 459, 460 (Tex. App.—Corpus Christi 1999, orig.

proceeding) (“we do not have the authority by mandamus . . . to require the trial court to grant the

present ‘no evidence’ motion for summary judgment”). Therefore, we deny relator’s petition for

writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                                    PER CURIAM




                                                  -2-